DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 06/30/2021, where claims 1-15 are currently pending.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the US Patent App. Pub. No. 20160117079 (Huang), similar to the claimed invention, discloses placing a plurality of application icons into folder corresponding to a category based on information associated with the applications.  The US Patent App. Pub. No. 20130024794 (Ha), similar to the claimed invention, discloses of determine an image for the folder that contains a plurality of application icons based on relevant information on the icons.  However, neither alone nor in combination, Huang and Ha discloses displaying a category list corresponding to the category name having the same meaning or similar meaning, and based on a user input, merge some of the categories in the category list into one category as in the context of claims 1, 6, and 7 as a whole.  The US Patent App. Pub. No. 20140229898 (Terwedo), the US Patent App. Pub. No. 20170013460 (Boss), the US Patent App. Pub. No. 20130219319 (Park), the US Patent App. Pub. No. 20140201655 (Mahaffey), and the US Patent App. Pub. No. 20190266129 (Huang) also do not remedy the deficiency of Huang and Ha discussed above.  Therefore, for the above reasons, claim 7 is allowable over the cited prior art.

Regarding claim 8, the US Patent App. Pub. No. 20160117079 (Huang), similar to the claimed invention, discloses placing a plurality of application icons into folder corresponding to a category based on information associated with the applications.  The US Patent App. Pub. No. 20130024794 (Ha), similar to the claimed invention, discloses of determine an image for the folder that contains a plurality of application icons based on relevant information on the icons.  However, neither alone nor in combination, Huang .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, (US 20160117079 A1) (hereinafter Huang) in view of Ha et al., (US 20130024794 A1) (hereinafter Ha).

Referring to claim 1, Huang teaches an electronic device comprising: 
a display; 
a processor operatively connected with the display; and 
a memory operatively connected with the processor (“adjustment of display positions of application icons on a terminal, and the foregoing terminal includes…at least one of the following: a mobile phone, a notebook computer, and a tablet computer”, ¶ [0039], [0108], fig. 1.  Examiner notes, a mobile phone, a notebook computer, and a tablet computer inherently includes a display, a processor operatively connected with the display, and a memory operatively connected with the processor), 
wherein the memory is configured to: 
store at least one application and additional information associated with the application (“as shown in FIG. 2, it is assumed that 15 applications are installed on the mobile phone”, ¶ [0040], fig. 2; “categorization information may be obtained in at least one of the following means…searching a database of the terminal”, ¶ [0043]), and 
wherein the memory stores instructions that, when executed, cause the processor to: 
determine, based at least partially on additional information on a plurality of applications installed in the electronic device, at least one category to which the plurality of applications belong (“S104: Acquire categorization information of the applications”, ¶ [0042], figs. 1 and 2; “as shown in FIG. 2, based on the description above, application 1 is a video application, application 2 is an audio application, and application 3 is a local video player; according to the categorization information of the foregoing applications acquired by the mobile phone, the three applications all belong to ‘player applications’, and ; 
…display, on a screen of the display, a folder, which contains the icons of the applications belonging to the same category, for each category… (“S106: Display the application icons of the applications on the terminal by category according to the categorization information”, ¶ [0045], figs. 1 and 2; “according to the categorization information of the foregoing applications acquired by the mobile phone, the three applications all belong to ‘player applications’, and therefore, the foregoing three applications may be categorized into a same category, namely, a folder of category A”, ¶ [0047], figs. 1 and 2).
Huang teaches the limitations above; however, Huang does not explicitly teach determine, based at least partially on relevant information on icons of applications belonging to the same category of the at least one category, an image corresponding to the at least one category; and display folder of the icons based on the determined image.
Ha teaches determine, based at least partially on relevant information on icons of applications belonging to the same category of the at least one category, an image corresponding to the at least one category (“once the folder including the applications is generated…then the controller 180 may set a representative image of the folder (S200)”, ¶ [0109], fig. 2; “The representative image may be set based on the generation of the folder”, ¶ [0110], fig. 2; “referring to FIG. 3, when a folder including the first to third applications 210, 220 and 230 is generated…the controller 180 may set a representative image to be displayed on the folder”, ¶ [0111], figs. 2 and 3; “The ; and display folder of the icons based on the determined image (“upon the representative image is set, the is folder is displayed on the display unit 151 using the representative image”, ¶ [0110], figs. 2 and 3).
Huang and Ha are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang and Ha before them to modify the terminal for displaying application icons of Huang to incorporate the function of determining and setting a representative image as taught by Ha.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ha (¶ [0100]-[0114], figs. 2-3), because the function of determining and setting a representative image does not depend on the terminal for displaying application icons.  That is the function of determining and setting a representative image performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve legibility of the interface by allowing the user to determine the type of application organized in a folder by looking at the folder image as suggested by Ha (¶ [0114]).

Referring to claim 3, Huang teaches the electronic device of claim 1; however, Huang does not explicitly teach determine the image, based at least partially on relevant information of an icon of an application, which is the most recently used, an application, which has the highest use frequency, or all applications of applications belonging to the category.
Ha further teaches determine the image, based at least partially on relevant information of an icon of an application, which is the most recently used, an application, which has the highest use frequency, or all applications of applications belonging to the category (“a type of application included in the folder may be analyzed, an image associated with the analyzed type may be retrieved, and the retrieved image may be set as the representative image”, ¶ [0023]).

Referring to claim 4, Huang further teaches the electronic device of claim 1, the additional information includes: 
at least one of a name of the application, a package name of the application, a name of a manufacturer of the application, a tag associated with the application, a genre associated with the application, or a category associated with the application (“the mobile phone acquires categorization information…where categorization information of the video application includes but is not limited to the following: the application is developed by company N1”, ¶ [0044], figs. 1 and 2).

Referring to claim 6, Huang further teaches the electronic device of claim 1, wherein the instructions causes the processor to: 
merge, into one category, categories, which correspond to a category name having the same meaning or a similar meaning, of the at least one category 

Regarding claims 12, 14, and 15, these claims recite the method performed by the electronic device of claims 1, 3, and 4 respectively; therefore, the same rationale of rejection is applicable. 


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ha as applied to claims 1 and 12 above, and further in view of Terwedo, (US 20140229898 A1) (hereinafter Terwedo).

Referring to claim 2, Huang in view of Ha teach the electronic device of claim 1; however, Huang in view of Ha do not explicitly teach wherein the relevant information on the icons of the applications includes: 
at least one of a color of the icons of the applications, a pattern of the icons of the applications, or a shape of the icons of the applications.
Terwedo teaches at least one of a color of the icons of the applications, a pattern of the icons of the applications, or a shape of the icons of the applications 
Huang, Ha, and Terwedo are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang in view of Ha and Terwedo before them to modify the terminal for displaying application icons of Huang in view of Ha to incorporate the function of changing folder color that reflect the color change of icon contained inside as taught by Terwedo.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Terwedo (¶ [0118]), because the function of changing folder color that reflect the color change of icon contained inside does not depend on the terminal for displaying application icons.  That is the function of changing folder color that reflect the color change of icon contained inside performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve usability of the interface by visually reflecting status of an icon contained within a folder as suggested by Terwedo (¶ [0118]).

Regarding claim 13, the instant claim recites the method performed by the electronic device of claim 2; therefore, the same rationale of rejection is applicable. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ha as applied to claim 1 above, and further in view of Boss et al., (US 20170013460 A1) (hereinafter Boss).

Referring to claim 5, Huang further teaches a first application, which belongs to a plurality of categories (“each application that meets the condition may correspond to one or more categories”, ¶ [0069], Table 1).
However, Huang in view of Ha do not explicitly teach insert an icon of a first application…into folders…
Boss teaches insert an icon of a first application…into folders… (“An application icon may be placed into a single folder or into multiple folders”, ¶ [0014]).
Huang, Ha, and Boss are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang in view of Ha and Boss before them to modify the terminal for displaying application icons of Huang in view of Ha to incorporate the function of placing application icon into multiple folders as taught by Boss.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Boss (¶ [0014]), because the function of placing application icon into multiple folders does not depend on the terminal for displaying application icons.  That is the function of placing application icon into multiple folders performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ha as applied to claim 1 above, and further in view of Park et al., (US 20130219319 A1) (hereinafter Park).

Referring to claim 9, Huang in view of Ha teach the electronic device of claim 1; however, Huang in view of Ha do not explicitly teach information on use time of the plurality applications, and wherein the instructions cause the processor to: 
determine applications, which have not been used for a specified period or more, of the plurality of applications, as belonging to a first category, based at least on the information on the use time of the plurality of applications, and 
display, on the screen, a first folder, which contains icons of the applications which have not been used for the specified period or more, for the first category.
Park teaches information on use time of the plurality applications, and wherein the instructions cause the processor to: 
determine applications, which have not been used for a specified period or more, of the plurality of applications, as belonging to a first category, based at least on the information on the use time of the plurality of applications (“folder grouping type is based on frequency of use, e.g., the number of times applications have been executed during a recent predetermined time interval…applications that have been executed 50 or more times over the last X number of months is grouped within a folder labeled ‘50 times or more’. Applications executed between 40-50 times over that same period are grouped in a folder labeled ‘40-50 times’ which is displayed adjacent to the former folder; etc.”, ¶ [0030], fig. 2C), and 
display, on the screen, a first folder, which contains icons of the applications which have not been used for the specified period or more, for the first category (fig. 2C).
Huang, Ha, and Park are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang in view of Ha and Park before them to modify the terminal for displaying application icons of Huang in view of Ha to incorporate the function of grouping plurality of icons by frequency of use as taught by Park.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Park (¶ [0030], fig. 2C), because the function of grouping plurality of icons by frequency of use does not depend on the terminal for displaying application icons.  That is the function of grouping plurality of icons by frequency of use performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ha as applied to claim 1 above, and further in view of Mahaffey et al., (US 20140201655 A1) (hereinafter Mahaffey).

Referring to claim 10, Huang in view of Ha teach the electronic device of claim 1; however, Huang in view of Ha do not explicitly teach information on a place in which the plurality of applications are used, and wherein the instructions cause the processor to: 
determine applications, which are used by at least the specified number of times in a specified place, of the plurality of applications, as belonging to a specified place category, based at least on the information on the place in which the plurality of applications are used, and 
display, on the screen, a folder, which contains an icon of the applications belonging to the specified place category, for the specified place category.
Mahaffey teaches information on a place in which the plurality of applications are used, and wherein the instructions cause the processor to: 
determine applications, which are used by at least the specified number of times in a specified place, of the plurality of applications, as belonging to a specified place category, based at least on the information on the place in which the plurality of applications are used (“the system records the times and locations (and frequency) when apps have been used by a user, act 402. This allows the system to hide or enhance icon display based on relevant usage/context patterns. For example, apps that have never been used at a certain time-of-day (TOD) or day-of-week (DOW) or in a certain location (e.g., home or work) should not appear on the user's home screen at those times, days, or locations. The system records which apps are used when and where. The system keeps statistics on how frequently each app is used in time intervals and geographic regions”, ¶ [0041], fig. 4), and 
display, on the screen, a folder, which contains an icon of the applications belonging to the specified place category, for the specified place category (“Certain display organization techniques can also be used in conjunction with the system. For example, the grouping, clustering, or hierarchical arrangement of applications in folders, subfolders or other groups can be used to modify the display of icons based on likelihood of use of the corresponding apps”, ¶ [0054]).
Huang, Ha, and Mahaffey are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang in view of Ha and Mahaffey before them to modify the terminal for displaying application icons of Huang in view of Ha to incorporate the function of arranging applications based on location as taught by .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ha as applied to claim 1 above, and further in view of Huang et al., (US 20190266129 A1) (hereinafter Huang).

Referring to claim 11, Huang in view of Ha teach the electronic device of claim 1; however, Huang in view of Ha do not explicitly teach when a search word for searching for an application is input, 
search for an application corresponding to the search word, based at least on the additional information on the plurality of applications.
Huang teaches when a search word for searching for an application is input, 
search for an application corresponding to the search word, based at least on the additional information on the plurality of applications (“the user may find, in 
Huang, Ha, and Huang are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Huang in view of Ha and Huang before them to modify the terminal for displaying application icons of Huang in view of Ha to incorporate the function of searching for a specific application as taught by Huang.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Huang (¶ [0007]), because the function of searching for a specific application does not depend on the terminal for displaying application icons.  That is the function of searching for a specific application performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the user interface by allowing a way for user to quickly find a specific application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20180048752 (Zhou) – discloses a device having a display that presents a folder icon comprising a subset of application icons.
US 20150149492 (Janakiraman) – discloses a method that dynamically organize a group of applications into a folder presented by an icon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144